Citation Nr: 0917428	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include as secondary to residuals of a 
fractured left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1972 to 
October 1976, with additional unverified service of 3 years, 
10 months, and 29 days.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, in pertinent part, denied 
entitlement to service connection for a left ankle condition.  
The matter was previously before the Board in January 2007 
and the issue here on appeal was remanded for additional 
development, including a VA examination.  The issues of 
entitlement to service connection for a left wrist disability 
and ratings in excess of 10 percent for post-traumatic 
arthritis of the left elbow and residuals of a fracture of 
the left tibia were denied in January 2007 and are no longer 
before the Board.  See 38 C.F.R. § 20.1100 (2008).

Following submission of his substantive appeal to the Board, 
in which he indicated that he wanted a Board hearing at a 
local VA office, the Veteran cancelled his hearing in a 
timely manner.  As such, there is no outstanding hearing 
request. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a left ankle disability 
separate and apart from his service-connected residuals of a 
fractured left tibia that began as a consequence of service 
or is a result of service-connected disability.





CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
service, nor was such a disability caused or aggravated by 
the Veteran's service-connected residuals of a fracture of 
the left tibia.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2003 and February 2007, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to 
service connection for a left ankle disability on both a 
direct and secondary basis, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additional notice of the five elements of a service-
connection claim, as is required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.  All notices are deemed pre-adjudicatory as the 
claim was readjudicated in a January 2009 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording 
him physical examinations, attempting to obtain medical 
opinions as to the etiology of any left ankle disability, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board although he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file, and the 
Veteran does not appear to contend otherwise.  

It is important to point out that VA made numerous efforts to 
obtain a medical opinion as to the nature of the Veteran's 
left ankle disability, but the Veteran did not make himself 
available for an examination when such an opinion was sought.  
Although his representative requests another remand to 
schedule an examination and obtain an opinion, stating that 
the Appeals Management Center (AMC) in Washington, DC, did 
not coordinate with the VA Medical Center (VAMC) in San 
Antonio, where the examination was scheduled, to have 
transportation made available to the Veteran, the Board finds 
no merit in this argument.  Specifically, the AMC scheduled 
an examination in August 2007 and advised that transportation 
would be available to the Veteran.  A September 2007 Report 
of Contact reflects that the Veteran declined the van service 
and requested that he be given another month to get his truck 
fixed so that he could drive himself to the appointment.  In 
June 2008, the Veteran was again contacted and advised to 
contact the outpatient clinic for transportation if necessary 
for the scheduled July 2008 examination.  In July 2008, the 
Veteran cancelled the examination and requested that his 
claim be submitted for decision.  The Contact Note dated July 
22, 2008, reflects that the Veteran was called on the 
telephone and advised that a shuttle bus was available at the 
McAllen outpatient clinic, but that he requested that "his 
claim be forwarded to the Rating Board for a decision."  
There is no misconstruing the nature of this communication 
and the Board finds that the Veteran meant what he said at 
that time.  In fact, the Veteran submitted a statement in 
February 2009 where he did not dispute the facts set forth in 
the January 2009 Supplemental Statement of the Case regarding 
his cancelling the examinations; he simply pointed to the 
medical evidence of record as support for his claim.

The Board notes that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be decided on the evidence of record.  See 
38 C.F.R. § 3.655.  Because VA has made every possible effort 
to obtain an opinion as to the Veteran's left ankle 
complaints and the Veteran has failed to participate in those 
efforts, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  Additionally, VA has substantially complied, to 
the best of its ability, with the orders of the Board's 
January 2007 remand to provide notice and obtain a medical 
opinion and the matter is properly returned for further 
appellate consideration.  Accordingly, the Board now turns to 
the merits of the Veteran's claim.

The Veteran seeks service connection for a left ankle 
disability, including as secondary to his service-connected 
residuals of a fracture of the left tibia.  In his original 
application, the Veteran described the disability as left 
ankle weakness.  He contends that left ankle pain is 
attributable to the left leg injury and the additional stress 
he puts on his ankle to compensate for the injury to the left 
leg.  The Veteran's father submitted a letter, received in 
September 2003, which notes that when the Veteran helps him 
with work he becomes plagued with pain in various parts of 
his body.  The Veteran does not address the fact that left 
ankle pain has been considered by VA in its rating of his 
service-connected left leg disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Generally, 
to prevail on a claim of service connection on the merits, 
there must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence or other competent evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition 
worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, 
the preponderance of the competent evidence does not show a 
present diagnosis related to the Veteran's left ankle that is 
separate and apart from the already service-connected 
residuals of a fractured left tibia.  

The evidence of record reveals that the Veteran fractured his 
left tibia during service and had complaints of leg and ankle 
pain.  Service-connection was granted for the residual 
disability in 1977.  That disability is rated under 
38 U.S.C.A. § 4.71a, Diagnostic Code 5262, which takes into 
account both knee and ankle disability.  Accordingly, the 
Veteran has a 10 percent rating for the residuals of a 
fracture of the left tibia based on malunion of the tibia and 
fibula with slight knee and ankle disability.  As is clearly 
set out in the Board's January 2007 decision regarding the 
rating of that disability, ankle pain is taken into account.

A VA examination was conducted in December 2002.  A physical 
examination of the Veteran's ankles was conducted and it was 
noted that the left ankle was slightly edematous and that it 
had a decreased range of motion.  See 38 C.F.R. § 4.71, Plate 
II (2008).  No diagnosis was made regarding the left ankle.  
A VA examination was conducted in February 2004.  A physical 
examination of the Veteran's ankles was conducted.  It was 
noted that the left ankle's general appearance was within 
normal limits and had normal range of motion.  No diagnosis 
was made regarding the left ankle.  A VA examination was 
conducted in May 2006.  The Veteran stated that he did not 
know if the left tibia condition effected his left ankle.  A 
physical examination was conducted and it was noted that he 
had a decreased range of motion.  A diagnosis of no specific 
musculoskeletal pathology of the left knee or ankle joints 
was given.  

The evidence of record does not include a diagnosis of a left 
ankle disability.  There is only medical evidence of ankle 
pain that has been associated with the Veteran's service-
connected left tibia disability.  It is important to point 
out that pain is not in and of itself a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (absent a disease or injury incurred during service, 
the basic compensation statutes cannot be satisfied).  
Regardless of the fact that the Veteran had pain in his left 
ankle during service or whether he has service-connected 
residuals of a fracture of the left tibia, service connection 
cannot be granted for a left ankle disability if there is no 
diagnosed disability.  That a condition or injury occurred in 
service is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The veteran is certainly competent to testify as to symptoms 
such as ankle pain and weakness which are non-medical in 
nature, however, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  
Absent a diagnosed disability that is separate and apart from 
the symptoms that are already considered as part of a 
service-connected disability, there is no disability for 
which compensation benefits may be awarded.  Consequently, 
because there is no medical evidence to support the finding 
that the Veteran has a distinct left ankle disability, 
service connection cannot be granted on either a direct or on 
a secondary basis.  As such, service connection for a left 
ankle disability is denied.


ORDER

Entitlement to service connection for a left ankle 
disability, to include as secondary to residuals of a 
fracture of the left tibia, is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


